DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 4/26/2022, is acknowledged. Claims 1, 11, 17, and 24 are amended. Claims 28 – 33 remain withdrawn. Claims 1 – 5, 8, 10 – 11, 14, 16 – 18, 21, and 23 – 27 are currently pending in the application and under consideration for this office action.

All previous objections to the abstract, specification, and claims have been withdrawn by the Examiner in response to the amendment filed by Applicant. All claim rejections under 35 U.S.C. 112(b) have also been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.








Claims 1 – 5, 8, 10 – 11, 14, 16 - 18, 21, 23, and 24 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over “Calculation-Experimental Study of the Phase Composition of Al–Zn–Mg–(Cu)–Ni–Fe Aluminum Alloys”, 2013. Metally, Vol 2013, No 7, pp 545-552 (“Akopyan”; of record) in view of RU 2484168 (“Alabin”; referring to machine translation provided with this correspondence), US 2004/0101434 (“Fridlyander”; of record) and US 2016/0258042 (“Sanaty-Zadeh”; of record).
Regarding claim 1, Akopyan teaches high-strength economically alloyed nikalins, a type of alloy, based on the (Al) + Al9FeNi eutectic (Introduction, Par 4, L 1-4). Akopyan teaches one example of the alloy, referred to as ATs6N0.5Zh. Notably, Akopyan teaches that the ATs6N0.5Zh alloy is the alloy which is disclosed in the RU 2484168 (“Alabin”) reference (see Akopyan: Introduction, Par 5, L 7-8), referred to in Akopyan as “Pat. Appl. 2012106136, Russia”. The composition of the ATs6N0.5Zh alloy, as taught by Alabin (P 3, Par 2) is shown in Table 1, compared to the closed chemical composition of the high strength aluminum-based alloy of the instant claim.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As shown by Table 1, the ATs6N0.5Zh alloy taught by Akopyan and Alabin has a chemical composition that meets the claimed requirements except for not including at least one of Ti, Sc, or Cr in the claimed amounts.
With respect to the inclusion of one of Ti, Sc, or Cr, Fridlyander teaches a high-strength aluminum alloy ([0054]) mainly alloyed with zinc ([0055]). Fridlyander teaches that the alloy is based on the Al-Zn-Mg-Cu system ([0054], L 2-3), similarly to the ATs6N0.5Zh alloy taught by Akopyan and Alabin. Further, Fridlyander teaches that the alloy may contain 0.005-0.06 wt% Ti ([0068]). Fridlyander teaches that when microalloying the alloy with titanium in this amount, a grain refining effect is realized, causing an improvement in ductility of produced ingots and products, and may also allow for the dimensions of products to be enlarged, increasing quality ([0074]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Fridlyander, and microalloy with 0.005-0.06 wt% Ti. By microalloying high strength aluminum alloys with titanium in this amount, a grain refining effect is realized, causing an improvement in ductility of produced ingots and products, and may also allow for the dimensions of products to be enlarged, increasing quality.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition of the alloy taught by the prior art combination contains only the elements listed in the closed composition of the instant claim, and either overlaps or falls within the claimed range for each constituent element.
	Moreover, Akopyan teaches that iron and nickel create aluminides of an Al9FeNi eutectic phase, as the ATs6N0.5Zh alloy falls in the optimum two-phase (Al) + Al9FeNi region (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 11, L 1-5), wherein the volume fraction is a maximum of 5 vol% (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 8, L 3-5).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the volume fraction of the Al9FeNi phase taught by Akopyan (0-5 vol%) overlaps with the claimed Al9FeNi volume fraction (no less than 2 vol%).
As previously noted, Akopyan teaches that iron and nickel create eutectic aluminides in the form of Al9FeNi (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 11, L 1-5). Akopyan does not explicitly teach a maximum or minimum particle size of these particles.
Sanaty-Zadeh teaches a series of castable aluminum alloys ([0001]). Sanaty-Zadeh teaches that these alloys contain a dispersion of Al9FeNi intermetallic in the eutectic regions (Abstract, L 10-13). Moreover, Sanaty-Zadeh teaches that these Al9FeNi intermetallics have an average diameter of about 200-600 nm, or about 0.2-0.6 microns ([0027]). Additionally, Sanaty-Zadeh teaches that the excellent creep resistance of the alloys is in part due to the inclusion of these Al9FeNi intermetallics with the given diameter ([0071], L 1-4 & 7-10).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Sanaty-Zadeh into Akopyan and provide the ATs7NZh alloy with Al9FeNi intermetallics, or eutectic aluminides created from iron and nickel, having an average diameter of about 200-600 nm, or about 0.2-0.6 microns. The Al9FeNi intermetallics at this size contribute to excellent creep resistance in aluminum alloys.
The Examiner notes that although no absolute maximum diameter of Al9FeNi intermetallics is taught by Sanaty-Zadeh, the average diameter of 0.2-0.6 microns is sufficient to render obvious to one of ordinary skill in the art the claimed “no more than 2 microns” of the instant claim. Although the instant claim claims only an absolute maximum endpoint of a diameter range, whereas Sanaty-Zadeh claims an average diameter range, an ordinarily skilled artisan would expect the absolute maximum diameter of Al9FeNi intermetallics taught by Sanaty-Zadeh to reasonably be less than 2 microns, assuming that there is a general uniformity in size of the intermetallic particles.
Further, the ATs6N0.5Zh alloy has an amount of 0.4-0.7 wt% Ni and 0.3-0.7 wt% Fe, as shown in Table 1. Thus, modified Akopyan teaches a ratio range of Ni/Fe = 0.57-2.33, which overlaps with the claimed range of ratios in the instant claim (Ni/Fe ≥ 1). As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Akopyan does not explicitly teach that zirconium and titanium are substantially in the form of secondary phases having a particle size of no more than 20nm and having a L12 crystal lattice.
Sanaty-Zadeh teaches a series of castable aluminum alloys ([0001]). Sanaty-Zadeh teaches that these alloys contain a dispersion of Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates having the L12 crystal structure (Abstract, L 13-16) and an average diameter of about 6-20 nm ([0049]). Additionally, Sanaty-Zadeh teaches that the excellent creep resistance of the alloys is in part due to the inclusion of these Al9FeNi nano-precipitates with the given crystal structure and diameter ([0071], L 1-7).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Sanaty-Zadeh into Akopyan and provide the ATs7NZh alloy with a dispersion of Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates having the L12 crystal structure (Abstract, L 13-16) and an average diameter of about 6-20 nm. The Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates at this size and having this crustal structure contribute to excellent creep resistance in aluminum alloys.
The Examiner notes that although no maximum diameter of nano-precipitates is taught by Sanaty-Zadeh, the average diameter of 6-20 nm is sufficient to render obvious the claimed “no more than 20 nm” of the instant claim.
Regarding claim 2, as the ATs6N0.5Zh alloy has 0.02-0.25 wt% Zr (Table 1), and it would be obvious to add 0.02-0.1 wt% Ti to the alloy as discussed previously, the total amount of zirconium and titanium is 0.04-0.35 wt%. This amount overlaps within the claimed range of no more than 0.25 wt%. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 3, as the ATs6N0.5Zh alloy has 0.02-0.25 wt% Zr and there is no Sc present (Table 1), and it would be obvious to add 0.02-0.1 wt% Ti to the alloy as discussed previously, the total amount of zirconium, titanium, and scandium is 0.04-0.35 wt%. This amount overlaps with the claimed range of no more than 0.25 wt%. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 4, as the ATs6N0.5Zh alloy has 0.02-0.25 wt% Zr and there is no Sc present (Table 1), the total amount of zirconium and scandium is 0.02-0.25 wt%. This amount falls within the claimed range of no more than 0.25 wt%.
Regarding claim 5, as the ATs6N0.5Zh alloy has 0.02-0.25 wt% Zr and there is no Cr present (Table 1), and it would be obvious to add 0.005-0.06 wt% Ti to the alloy as discussed previously, the total amount of zirconium, titanium, and chromium is 0.025-0.31 wt%. This amount overlaps with the claimed range of no more than 0.20 wt%. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 8, all of the claim limitations have been considered.  The claim limitation “wherein aluminum is produced by electrolysis using an inert anode” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113).
Regarding claim 10, the ATs6N0.5Zh alloy has an amount of 5.5-6.5 wt% Zn and 1.7-2.3 wt% Mg (Table 1). Thus, modified Akopyan teaches a ratio range of Zn/Mg = 2.39-3.82, which overlaps with the claimed range of ratios in the instant claim (Zn/Mg > 2.7). As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 24, Akopyan teaches that the taught alloys based on the (Al) + Al9FeNi eutectic were developed to improve manufacturability in the field of aviation and rocket production (Introduction, Pars 1 & 4-5). Thus, an ordinarily skilled artisan would appreciate that such an application would result in the production of an article made from the taught aluminum-based alloys, which as discussed previously have been shown to obviate the alloy of instant claim 1.
Regarding claim 25, all of the claim limitations have been considered.  The claim limitation(s) “wherein the article is wrought” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). 
Additionally, Akopyan teaches that the taught alloys exhibit, along with a high level of the mechanical properties, adequate manufacturability during both casting of ingots (good castability and no hot cracking) and working (P 550, C 1, Par 1, L 2-6). It is known in the art that wrought articles are worked in the solid form with the help of metalworking tools. Thus, as Akopyan teaches working of the aluminum alloy, the article is in wrought form.
Regarding claim 26, all of the claim limitations have been considered.  The claim limitation(s) “wherein the article is selected from the group consisting of a rolled sheet and a pressed profile” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). 
Additionally, it would have been obvious to an ordinarily skilled artisan to make the article made of the aluminum alloy taught by modified Akopyan a rolled sheet or pressed profile. Such forms are common methods of working an aluminum alloy, and would be appreciated in in the field of aviation and rocket production, which Akopyan is directed towards.
Regarding claim 27, all of the claim limitations have been considered.  The claim limitation(s) “wherein the article is in a form of a casting” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). 
Additionally, Akopyan teaches that the taught alloys exhibit, along with a high level of the mechanical properties, adequate manufacturability during both casting of ingots (good castability and no hot cracking) and working (P 550, C 1, Par 1, L 2-6). Thus, Akopyan teaches the article in the form of a casting.

Regarding claim 11, Akopyan teaches high-strength economically alloyed nikalins, a type of alloy, based on the (Al) + Al9FeNi eutectic (Introduction, Par 4, L 1-4). Akopyan teaches one example of the alloy, referred to as ATs6N0.5Zh. Notably, Akopyan teaches that the ATs6N0.5Zh alloy is the alloy which is disclosed in the RU 2484168 (“Alabin”) reference (see Akopyan: Introduction, Par 5, L 7-8), referred to in Akopyan as “Pat. Appl. 2012106136, Russia”. The composition of the ATs6N0.5Zh alloy, as taught by Alabin (P 3, Par 2) is shown in Table 2, compared to the closed chemical composition of the high strength aluminum-based alloy of the instant claim.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As shown by Table 2, the ATs6N0.5Zh alloy taught by Akopyan and Alabin has a chemical composition that meets the claimed requirements except for including Ti in the claimed amount.
With respect to the Ti content, Fridlyander teaches a high-strength aluminum alloy ([0054]) mainly alloyed with zinc ([0055]). Fridlyander teaches that the alloy is based on the Al-Zn-Mg-Cu system ([0054], L 2-3), similarly to the ATs6N0.5Zh alloy taught by Akopyan and Alabin. Further, Fridlyander teaches that the alloy may contain 0.005-0.06 wt% Ti ([0068]). Fridlyander teaches that when microalloying the alloy with titanium in this amount, a grain refining effect is realized, causing an improvement in ductility of produced ingots and products, and may also allow for the dimensions of products to be enlarged, increasing quality ([0074]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Fridlyander, and microalloy with 0.005-0.06 wt% Ti. By microalloying high strength aluminum alloys with titanium in this amount, a grain refining effect is realized, causing an improvement in ductility of produced ingots and products, and may also allow for the dimensions of products to be enlarged, increasing quality.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition of the alloy taught by the prior art combination contains only the elements listed in the closed composition of the instant claim, and encompasses, overlaps, or falls within the claimed range for each constituent element.
	Moreover, Akopyan teaches that iron and nickel create aluminides of an Al9FeNi eutectic phase, as the ATs7NZh alloy falls in the optimum two-phase (Al) + Al9FeNi region (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 11, L 1-5), wherein the volume fraction is a maximum of 5 vol% (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 8, L 3-5).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the volume fraction of the Al9FeNi phase taught by Akopyan (0-5 vol%) overlaps with the claimed Al9FeNi volume fraction (no less than 2 vol%).
As previously noted, Akopyan teaches that iron and nickel create eutectic aluminides in the form of Al9FeNi (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 11, L 1-5). Akopyan does not explicitly teach a maximum or minimum particle size of these particles.
Sanaty-Zadeh teaches a series of castable aluminum alloys ([0001]). Sanaty-Zadeh teaches that these alloys contain a dispersion of Al9FeNi intermetallic in the eutectic regions (Abstract, L 10-13). Moreover, Sanaty-Zadeh teaches that these Al9FeNi intermetallics have an average diameter of about 200-600 nm, or about 0.2-0.6 microns ([0027]). Additionally, Sanaty-Zadeh teaches that the excellent creep resistance of the alloys is in part due to the inclusion of these Al9FeNi intermetallics with the given diameter ([0071], L 1-4 & 7-10).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Sanaty-Zadeh into Akopyan and provide the ATs7NZh alloy with Al9FeNi intermetallics, or eutectic aluminides created from iron and nickel, having an average diameter of about 200-600 nm, or about 0.2-0.6 microns. The Al9FeNi intermetallics at this size contribute to excellent creep resistance in aluminum alloys.
The Examiner notes that although no absolute maximum diameter of Al9FeNi intermetallics is taught by Sanaty-Zadeh, the average diameter of 0.2-0.6 microns is sufficient to render obvious to one of ordinary skill in the art the claimed “no more than 2 microns” of the instant claim. Although the instant claim claims only an absolute maximum endpoint of a diameter range, whereas Sanaty-Zadeh claims an average diameter range, an ordinarily skilled artisan would expect the absolute maximum diameter of Al9FeNi intermetallics taught by Sanaty-Zadeh to reasonably be less than 2 microns, assuming that there is a general uniformity in size of the intermetallic particles.
Further, the ATs6N0.5Zh alloy has an amount of 0.4-0.7 wt% Ni and 0.3-0.7 wt% Fe, as shown in Table 2. Thus, modified Akopyan teaches a ratio range of Ni/Fe = 0.57-2.33, which overlaps with the claimed range of ratios in the instant claim (Ni/Fe ≥ 1). As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Akopyan does not explicitly teach that zirconium and titanium are substantially in the form of secondary phases having a particle size of no more than 20nm and having a L12 crystal lattice.
Sanaty-Zadeh teaches a series of castable aluminum alloys ([0001]). Sanaty-Zadeh teaches that these alloys contain a dispersion of Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates having the L12 crystal structure (Abstract, L 13-16) and an average diameter of about 6-20 nm ([0049]). Additionally, Sanaty-Zadeh teaches that the excellent creep resistance of the alloys is in part due to the inclusion of these Al9FeNi nano-precipitates with the given crystal structure and diameter ([0071], L 1-7).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Sanaty-Zadeh into Akopyan and provide the ATs7NZh alloy with a dispersion of Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates having the L12 crystal structure (Abstract, L 13-16) and an average diameter of about 6-20 nm. The Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates at this size and having this crustal structure contribute to excellent creep resistance in aluminum alloys.
The Examiner notes that although no maximum diameter of nano-precipitates is taught by Sanaty-Zadeh, the average diameter of 6-20 nm is sufficient to render obvious the claimed “no more than 20 nm” of the instant claim.
Regarding claim 14, all of the claim limitations have been considered.  The claim limitation “wherein aluminum is produced by electrolysis using an inert anode” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113).
Regarding claim 16, the ATs6N0.5Zh alloy has an amount of 5.5-6.5 wt% Zn and 1.7-2.3 wt% Mg (Table 2). Thus, modified Akopyan teaches a ratio range of Zn/Mg = 2.39-3.82, which overlaps with the claimed range of ratios in the instant claim (Zn/Mg > 2.7). As such, a prima facie case of obviousness exists (MPEP 2144.05 I).

Regarding claim 17, Akopyan teaches high-strength economically alloyed nikalins, a type of alloy, based on the (Al) + Al9FeNi eutectic (Introduction, Par 4, L 1-4). Akopyan teaches one example of the alloy, referred to as ATs6N0.5Zh. Notably, Akopyan teaches that the ATs6N0.5Zh alloy is the alloy which is disclosed in the RU 2484168 (“Alabin”) reference (see Akopyan: Introduction, Par 5, L 7-8), referred to in Akopyan as “Pat. Appl. 2012106136, Russia”. The composition of the ATs6N0.5Zh alloy, as taught by Alabin (P 3, Par 2) is shown in Table 3, compared to the closed chemical composition of the high strength aluminum-based alloy of the instant claim.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	As shown by Table 3, the ATs6N0.5Zh alloy taught by Akopyan and Alabin has a chemical composition that meets the claimed requirements including at least one of Ti, Sc, and Cr in the claimed amounts.
With respect to the Ti, Sc, and/or Cr content, Fridlyander teaches a high-strength aluminum alloy ([0054]) mainly alloyed with zinc ([0055]). Fridlyander teaches that the alloy is based on the Al-Zn-Mg-Cu system ([0054], L 2-3), similarly to the ATs6N0.5Zh alloy taught by Akopyan and Alabin. Further, Fridlyander teaches that the alloy may contain 0.005-0.06 wt% Ti ([0068]). Fridlyander teaches that when microalloying the alloy with titanium in this amount, a grain refining effect is realized, causing an improvement in ductility of produced ingots and products, and may also allow for the dimensions of products to be enlarged, increasing quality ([0074]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Fridlyander, and microalloy with 0.005-0.06 wt% Ti. By microalloying high strength aluminum alloys with titanium in this amount, a grain refining effect is realized, causing an improvement in ductility of produced ingots and products, and may also allow for the dimensions of products to be enlarged, increasing quality.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition of the alloy taught by the prior art combination contains only the elements listed in the closed composition of the instant claim, and encompasses, overlaps, or falls within the claimed range for each constituent element.
	Moreover, Akopyan teaches that iron and nickel create aluminides of an Al9FeNi eutectic phase, as the ATs7NZh alloy falls in the optimum two-phase (Al) + Al9FeNi region (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 11, L 1-5), wherein the volume fraction is a maximum of 5 vol% (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 8, L 3-5).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the volume fraction of the Al9FeNi phase taught by Akopyan (0-5 vol%) overlaps with the claimed Al9FeNi volume fraction (no less than 2 vol%).
As previously noted, Akopyan teaches that iron and nickel create eutectic aluminides in the form of Al9FeNi (Al-Zn-Mg-(Cu)-Ni-Fe system, Par 11, L 1-5). Akopyan does not explicitly teach a maximum or minimum particle size of these particles.
Sanaty-Zadeh teaches a series of castable aluminum alloys ([0001]). Sanaty-Zadeh teaches that these alloys contain a dispersion of Al9FeNi intermetallic in the eutectic regions (Abstract, L 10-13). Moreover, Sanaty-Zadeh teaches that these Al9FeNi intermetallics have an average diameter of about 200-600 nm, or about 0.2-0.6 microns ([0027]). Additionally, Sanaty-Zadeh teaches that the excellent creep resistance of the alloys is in part due to the inclusion of these Al9FeNi intermetallics with the given diameter ([0071], L 1-4 & 7-10).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Sanaty-Zadeh into Akopyan and provide the ATs7NZh alloy with Al9FeNi intermetallics, or eutectic aluminides created from iron and nickel, having an average diameter of about 200-600 nm, or about 0.2-0.6 microns. The Al9FeNi intermetallics at this size contribute to excellent creep resistance in aluminum alloys.
The Examiner notes that although no absolute maximum diameter of Al9FeNi intermetallics is taught by Sanaty-Zadeh, the average diameter of 0.2-0.6 microns is sufficient to render obvious to one of ordinary skill in the art the claimed “no more than 2 microns” of the instant claim. Although the instant claim claims only an absolute maximum endpoint of a diameter range, whereas Sanaty-Zadeh claims an average diameter range, an ordinarily skilled artisan would expect the absolute maximum diameter of Al9FeNi intermetallics taught by Sanaty-Zadeh to reasonably be less than 2 microns, assuming that there is a general uniformity in size of the intermetallic particles.
Further, the ATs6N0.5Zh alloy has an amount of 0.4-0.7 wt% Ni and 0.3-0.7 wt% Fe, as shown in Table 3. Thus, modified Akopyan teaches a ratio range of Ni/Fe = 0.57-2.33, which overlaps with the claimed range of ratios in the instant claim (Ni/Fe ≥ 1). As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Akopyan does not explicitly teach that zirconium and titanium are substantially in the form of secondary phases having a particle size of no more than 20nm and having a L12 crystal lattice.
Sanaty-Zadeh teaches a series of castable aluminum alloys ([0001]). Sanaty-Zadeh teaches that these alloys contain a dispersion of Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates having the L12 crystal structure (Abstract, L 13-16) and an average diameter of about 6-20 nm ([0049]). Additionally, Sanaty-Zadeh teaches that the excellent creep resistance of the alloys is in part due to the inclusion of these Al9FeNi nano-precipitates with the given crystal structure and diameter ([0071], L 1-7).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Sanaty-Zadeh into Akopyan and provide the ATs7NZh alloy with a dispersion of Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates having the L12 crystal structure (Abstract, L 13-16) and an average diameter of about 6-20 nm. The Al3ZrxVyTi1-x-y- (0≤x≤1, 0≤y≤1, 0≤x+y≤1) nano-precipitates at this size and having this crustal structure contribute to excellent creep resistance in aluminum alloys.
The Examiner notes that although no maximum diameter of nano-precipitates is taught by Sanaty-Zadeh, the average diameter of 6-20 nm is sufficient to render obvious the claimed “no more than 20 nm” of the instant claim.
Regarding claim 18, as the ATs6N0.5Zh alloy has 0.02-0.25 wt% Zr and there is no Sc present (Table 3), and it would be obvious to add 0.02-0.1 wt% Ti to the alloy as discussed previously, the total amount of zirconium, titanium, and scandium is 0.04-0.35 wt%. This amount overlaps with the claimed range of no more than 0.25 wt%. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 21, all of the claim limitations have been considered.  The claim limitation “wherein aluminum is produced by electrolysis using an inert anode” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113).
Regarding claim 23, the ATs6N0.5Zh alloy has an amount of 5.5-6.5 wt% Zn and 1.7-2.3 wt% Mg (Table 3). Thus, modified Akopyan teaches a ratio range of Zn/Mg = 2.39-3.82, which overlaps with the claimed range of ratios in the instant claim (Zn/Mg > 2.7). As such, a prima facie case of obviousness exists (MPEP 2144.05 I).

Response to Arguments
Applicant’s remarks filed 4/26/2022 are acknowledged and have been fully considered. Applicant has argued that the amendment of independent claims 1, 11, and 17 distinguishes over the applied prior art rejections of record. It is noted that the aforementioned grounds of rejection have been withdrawn by the Examiner. As such, Applicant’s arguments are moot.
Upon further search and consideration, new grounds of rejection have been entered by the Examiner, incorporating the newly cited Alabin reference. To the extent that Applicant’s arguments apply to the new grounds of rejection, they will be addressed.
Applicant has argued that the incorporation of the Sanaty-Zadeh reference in teaching the claimed maximum particle size of Al9FeNi eutectic phase aluminides, as well as the presence and size of Zr- and Ti-containing secondary phases having a L12 crystal lattice. In making this argument, Applicant cites to [0074] of Sanaty-Zadeh, alleging “Sanaty- Zadeh specifies that the ‘the average diameter in the range of about 6-20 or about 6-40 nm, is produced by introducing an inoculant element into the alloy.’ Sanaty-Zadeh at [0074]. Sanaty-Zadeh explains ‘[t]he inoculant elements used in the invented alloys include Sn, In, and Sb’ and that these inoculants are ‘important.’ Id. at [0074]. Claims 1, 11, and 17 exclude Sn, In, and Sb from the alloy composition, so Sanaty-Zadeh cannot be combined with Akopyan to meet the limitations of claims 1, 11, and 17. Instead, the claimed composition is nonobvious and surprising at least because the claimed particle sizes are achievable without the ‘inoculants’ that Sanaty-Zadeh describes as ‘important.’ See Sanaty-Zadeh at [0074]. Thus, Akopyan is not combinable with Sanaty-Zadeh to meet this claimed element.”
The Examiner disagrees. Of first note, the Examiner must point out that what Applicant has attributed to the Sanaty-Zadeh reference is not actually present. [0074] of Sanaty-Zadeh teaches that the inoculant elements which are mentioned previously result in a high number density of the Zr- and Ti-containing secondary phases having a L12 crystal lattice (i.e. the Al3ZrxVyTi1-x-y (0≤x≤1, 0≤y≤1 and 0≤x+y≤1) nano-precipitates). Sanaty-Zadeh does not teach that these inoculant elements are required in order to form the aforementioned nano-precipitates at the previously taught particle size of 6-40 nm. Further, the aforementioned inoculant elements do not appear to have any relationship to the presence and particle size of Al9FeNi eutectic aluminides in the alloy. 
Thus, Applicant’s argument amounts to an assertion that the features of the Sanaty-Zadeh secondary reference should be bodily incorporated into the primary reference. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The Examiner is of the position that the features cited in Sanaty-Zadeh – that is, the presence and particle size of both Al9FeNi eutectic aluminides and Zr- and Ti-containing secondary phases having an L12 crystal lattice, are not inseparable from the introduction of an inoculant element such as Sn, In, or Sb. Rather, Sanaty-Zadeh appears to suggest that the formation of these Zr- and Ti-containing secondary phases having an L12 crystal lattice are a result of processing conditions, for example (see Sanaty-Zadeh: [0087], [0092]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735